BLAND, P. J.
“Paralysis in medical nomenclature is usually restricted to the loss or impairment of voluntary muscular power and is regarded rather as a symptom than as a disease per se and generally connected with marked lesion of some portion of the nervous system.” Vol. 18, pp. 258, 259, Encyclopedia Brittanica.
The disease from which respondent was suffering was *469poliomyletis inflammation, or inflammation of the spinal cord, as explained by the attending physicians. The paralysis of his limbs and side resulted from the diseased condition of the spinal cord. The exemption clause of the benefit certificate, absolves the appellant from liability when the disability is the result of paralysis; that is when the disability is the direct result of paralysis. According to the evidence, respondent’s disability was occasioned by a disease known as poliomyletis inflammation. His paralytic condition was but a sequence or incident of that disease, developed after the disease had reached .a certain stage in its progress and disappeared with the disappearance of the inflammatory disease. In this state of the ■evidence, it can not be said that respondent’s disability was the result of paralysis, for the paralysis was itself the result of ■another distinct and well-defined disease. There being no such disease as paralysis per se, it is difficult, if not impossible, to apply the exemption clause of the benefit certificate when a holder of one of these certificates becomes temporarily paralyzed as an incident of some other well-defined disease from which he suffers. Certain it is that the case in hand is not one in which the disability is the result of paralysis, and we affirm the judgment.
All concur.